Exhibit AÉROPOSTALE REPORTS RECORD SECOND QUARTER 2008 RESULTS Second Quarter Net Sales Increase 21% Same Store Sales Increase 11% Earnings Per Share Growth of 63% to $0.31 Per Diluted Share New York, New York, August 21, 2008 Aéropostale, Inc. (NYSE: ARO), a mall-based specialty retailer of active and casual apparel for young women and men, today reported results for the second quarter ended August 2, Net income for the second quarter of fiscal 2008 increased 43% to a record $21.1 million, or $0.31 per diluted share, compared to net income of $14.7 million, or $0.19 per diluted share, in the second quarter of fiscal For the second quarter of fiscal 2008, total net sales increased 21% to $377.1 million, from $311.2 million in the year-ago period.Same store sales for the second quarter increased 11%, compared to a decrease of 4% in the year-ago period. Julian R. Geiger, Chairman and Chief Executive Officer said, “We are extremely pleased with our second quarter performance. The ongoing strength of our merchandise assortments and our team’s consistent execution led to another record quarter. Our back-to-school merchandise assortments have been positively received by our customers and we believe that we are well positioned as we head into the second half of the year. We remain focused on building on our strong momentum for the Aéropostale brand, while strategically investing in our business to support our long-term growth.” Third Quarter Guidance The Company announced its earnings guidance for the third quarter of fiscal 2008.The Company believes it will achieve earnings in the range $0.59 to $0.61 per diluted share for the third quarter.The Company achieved earnings of $0.48 per diluted share in the third quarter last year. Board Appointment The Company also announced today that Thomas P. Johnson, Executive Vice President, Chief Operating Officer of Aéropostale has been elected to the Company’s Board of Directors, effective August 19, 2008. Mr. Johnson has served as the Company’s Chief Operating Officer since 2004 and has been with the Company since 2001.In addition to becoming a member of our Board, Mr. Johnson will continue in his role as the Company’s Executive Vice President, Chief Operating Officer. About Aéropostale, Inc. Aéropostale, Inc. is a mall-based, specialty retailer of casual apparel and accessories, principally targeting 14 to 17 year-old young women and men. The company provides customers with a focused selection of high-quality, active-oriented, fashion and fashion basic merchandise at compelling values.
